Citation Nr: 0308113	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  95-29 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the December 10, 1985 rating decision which originally denied 
service connection for a left knee disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active duty service from September 1983 to 
August 1985.

The case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a December 10, 1985 rating decision, the veteran was 
denied service connection for a left knee disorder.  
Following the veteran's attempt to reopen his claim in 
October 1994, a January 1995 rating decision declined to 
reopen the veteran's claim of service connection for a left 
knee disorder.  The veteran perfected his appeal regarding 
the January 1995 denial, and, in April 1997, the Board 
determined that new and material evidence had not been 
submitted and declined to reopen the claim of service 
connection for a left knee disability.  The veteran appealed 
the April 1997 Board decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In an October 1998 
order, the Court vacated the April 1997 Board decision and 
remanded the case back to the Board for additional 
development.

Subsequently, in April 1999, the Board once again reviewed 
the veteran's claim on appeal, determined that new and 
material evidence had not been submitted, and declined to 
reopen the claim of service connection for a left knee 
disability. The veteran appealed the April 1999 Board 
decision to the Court.  In April 2001, the Court issued a 
decision that vacated the April 1999 Board decision and 
remanded the case to the Board in light of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).  
However, the April 2001 Court determination was appealed to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  After granting the Secretary's Motion to 
Dismiss, the Federal Circuit dismissed the case and issued 
its mandate in June 2002. 

In September 2002, the veteran's case was once again before 
the Board pursuant to the April 2001 order from the Court.  
The Board, however, remanded the case to the RO for 
additional development as it found that the issue of whether 
there was CUE in a December 10, 1985 rating decision denying 
service connection for a left knee disorder was inextricably 
intertwined with the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a left knee disability.  See EF v. 
Derwinski, 1 Vet. App. 324 (1991); Harris v. Derwinski, 1 
Vet. App. 180 (1991).

In a November 2002 rating decision, the RO determined that 
the December 10, 1985 rating decision denying service 
connection for a left knee disorder did not contain CUE, and 
the veteran perfected his appeal regarding this issue.  The 
case now is before the Board for appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this appeal.  

2.  A December 10, 1985 rating decision denied the veteran 
service connection for a left knee disorder.  He was informed 
of this decision and of his appellate rights by VA letter 
dated December 17, 1985.  The veteran did not file a timely 
appeal with respect to this issue.

3.  The December 10, 1985 rating decision was adequately 
supported by the evidence of record at that time, and was in 
accordance and consistent with laws and regulations then in 
effect. 

4.  The evidence associated with the claims file since the 
December 1985 rating decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for a 
left knee disorder. 


CONCLUSIONS OF LAW

1.  The unappealed December 10, 1985 rating decision, which 
denied the original claim of service connection for a left 
knee disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002).   

2.  The December 10, 1985 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2002).   

3.  The evidence received since the December 1985 rating 
decision which relates to the issue of service connection for 
a left knee disorder, is not new and material, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (effective prior to August 29, 2001).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Whether There was CUE in the December 10, 1985 Rating 
Decision Which Originally Denied Service Connection for a 
Left Knee Disorder.

In a December 10, 1985 rating decision, the RO initially 
denied the veteran service connection for an anterior 
cruciate ligament (ACL) tear of the left knee with 
anteriolateral rotary insufficiency, early post traumatic 
degenerative joint disease, and bipartite patella, on the 
basis that this disability preexisted service and was not 
aggravated beyond the normal progression of the disease in 
service.  See 38 U.S.CA. §§ 1111, 1153 (West 1991); 38 C.F.R. 
§§ 3.304, 3.306 (2002).  The veteran was informed of this 
denial and of his appellate rights by letter dated December 
17, 1985.  The veteran expressed disagreement with the RO's 
denial, and a statement of the case was issued in January 
1986.  However, he failed to perfect his appeal with respect 
to this issue.  As such, the December 1985 RO decision is 
"final."  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2002).

At present, the veteran claims that there was CUE in the 
December 10, 1985 rating decision denying service connection 
for a left knee disorder.  During the pendency of this 
appeal, there has been a change in the law and the VA's 
duties to notify and assist claimants.  Under 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), the obligations of VA 
with respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

In this respect, in a March 2003 statement, the veteran 
indicated that the VA did not consider and/or apply to his 
CUE claim the new requirements established under 38 U.S.C.A. 
§§ 5107 and 5107A.  However, the Board finds that, with 
respect to CUE claims, the determination of whether there was 
CUE in a prior decision is based upon the record and the law 
in effect at the time of the challenged decision.  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  Therefore, the duty 
to assist in evidentiary development and the duty to notify 
the claimant of any additional evidence necessary to complete 
the application are not applicable where CUE is claimed.  
Livesay v. Principi, 15 Vet. App. 165, 178-9 (2001).  As 
such, the veteran's contentions are without merit.

With respect to the applicable law, pursuant to 38 C.F.R. § 
3.104(a) (2002), a decision of a duly constituted rating 
agency shall be final and binding based on the evidence on 
file at the time, and shall not be subject to revision on the 
same factual basis.  See also 38 U.S.C.A. § 5108 (West 2002).  
An exception to this rule is when the VA has made a clear and 
unmistakable error in its decision pursuant to 38 C.F.R. § 
3.105.  See also 38 U.S.C.A. § 7103 (West 2002).  

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.  The Court defines 
a determination of CUE in a prior adjudication to mean that: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated 
must be asserted) or the statutory or regulatory provisions 
extant at the time were incorrectly applied, (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made, and (3) a determination that there was CUE must 
be based on the record and the law that existed at the time 
of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (emphasis added).

In order for there to be a valid claim of CUE, the claimant, 
in short, must assert more than a disagreement as to how the 
facts were weighed or evaluated.  See id.; see also Eddy v. 
Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to 
evaluate and interpret correctly the evidence is not clear 
and unmistakable error.  See id.; Damrel v. Brown, 6 Vet. 
App. 242, 245-246 (1994).  CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  The failure to fulfill the duty to assist cannot 
constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 
(1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The evidence available to the rating board at the time of the 
December 10, 1985 rating decision includes the veteran's 
service medical records, including the veteran's entrance 
report of medical history dated August 1983.  This report 
shows that he had surgery for torn cartilage of his left knee 
in 1980, and that it was repaired and healthy at that time.  
No additional knee problems since the surgery were noted.

An August 1983 orthopedic consultation report indicates the 
veteran brought his 1980 hospitalization discharge summary, 
which noted that the anterior cruciate ligament (ACL) was 
missing at the time of surgery.  He stated that, after the 
surgery, he wore a splint for about 2 months, had physical 
therapy, could run well, and had not have problems with his 
left knee.  Examination of the left knee revealed a fairly 
prominent patella, with most of the prominence laterally.  He 
had a healed medial incisional scar which was nontender, and 
full range of motion without any effusion or any obvious 
tenderness.  A very minimal amount of patellofemoral crepitus 
and an extremely minimal amount of anteromedial laxity as 
compared to the opposite knee was noted.  Quadriceps strength 
appeared to be adequate, although the bulk was much less on 
the left than on the right.  X-rays of the left knee showed a 
small spur at the medial femoral condyle, which deemed to be 
probably of no concern.  The only other abnormality was a 
bipartite patella.

July 1984 service notations indicate the veteran reported 
complaints of twisting his left knee and pain when doing 
field day and walking.  Upon examination, he showed 
medial/lateral collateral ligaments with fair stability 
without pain on active range of motion.  His cruciate 
ligaments were strong, and there were no notable 
abnormalities except for bipartite patella.  The veteran's 
assessment was possible left knee left collateral ligament 
strain, mild.

In January 1985, the veteran was again seen with complaints 
of knee pain since July 1984.  At that time, he reported 
increased pain upon climbing or descending ladders.  Upon 
examination, he had a fair range of motion and mild crepitus, 
and the range of motion examination failed to elicit any pain 
at that time.  It was further noted that he had no apparent 
problems when engaged in sports activities.  His diagnosis 
was deferred at that time, and he was referred for an 
orthopedic examination.

A January 1985 orthopedic examination report shows the 
veteran complained of chronic left knee pain, which had been 
worse during the past 6 months.  Such pain would worsen with 
climbing ladders and heavy weight bearing.  He reported no 
locking, swelling, or giving out.  And, upon examination, 
there was a deformity in the lateral patella, but no 
effusion, patellar tenderness or crepitus, or joint space or 
collateral ligament tenderness.  He had full range of motion 
with slight crepitus, with extension greater than 160 
degrees.  Also, there was no varus valgus instability, and 
his posterior drawer and McMurray was negative, although he 
had a lax anterior cruciate.  X-rays revealed decreased space 
due to medial meniscectomy without degenerative changes.  The 
assessment was probable chondromalacia.

In January 1985, the veteran was again seen for 
patellofemoral symptoms and instability symptoms in the left 
knee due to shipboard duty stresses.  X-rays revealed, as 
previously seen on enlistment, an old anterior cruciate 
ligament injury, absent medial meniscus (surgery).  
Examination showed no effusion, full range of motion, 2+ 
Lachman test, 1+ anterior Drawer test, and 1+ pivot shift 
test.  He was found to have old anterior cruciate tear with 
anterior lateral insufficiency, early degenerative joint 
disease secondary to trauma, and bipartite patella, all of 
which existed prior to entry into service (EPTE).  It was 
recommended that he either adjust to the problem and return 
to duty or receive an EPTE separation.

A February 1985 Medical Board report indicates that the 
veteran was considered unfit for duty by reason of physical 
disability, which existed prior to enlistment and was not 
aggravated during service.  It was assumed that the symptoms, 
largely patellofemoral, but also related partially to rotary 
instability, were problems related to well-documented 
condition of the knee existing prior to enlistment and that 
there was no evidence that a significant injury or 
significant deterioration had occurred as a direct effect of 
his duties.

In March 1985, the veteran submitted a statement of rebuttal 
which indicated that the veteran's left knee was aggravated 
by his period of active service and that the findings of the 
Medical Board were inconsistent with the diagnosis of his 
knee at the time he entered service.  He also indicated that 
the strenuous pressures of climbing ladders and other rigors 
of shipboard life aggravated his knee injury.  

A subsequently issued surrebuttal by the Medical Board 
indicates that it was well documented that a structural 
defect in the veteran's left knee existed prior to 
enlistment.  Additionally, there was no documented reinjury 
of the knee, no objective evidence of significant X-ray 
changes from pre-enlistment and no deterioration of physical 
examination findings.

At the time of the December 1985 rating decision, as it is 
now, the governing law and regulation provided that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (formerly 38 U.S.C. §§ 310, 331); 
38 C.F.R. § 3.303 (2002).

In arriving at the December 1985 decision, the RO considered 
the pertinent evidence at that time, including the veteran's 
service medical records and Medical Board reports issued in 
1985.  The RO then concluded that the veteran's left knee 
injury existed prior to his service, and that there was no 
evidence showing that the condition was aggravated beyond the 
normal progression during the veteran's service.  As such, 
the December 1985 rating decision denied the veteran service 
connection for a left knee disorder.  In this respect, the 
Board notes that the evidence of record at that time did not 
include a competent medical opinion indicating that the 
veteran had in fact aggravated his pre-service left knee 
disorder during his active service.

A claim of CUE is essentially a collateral attack on an 
otherwise final rating decision by a VA regional office.  As 
such, there is a presumption of validity that attaches to a 
final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo, 
supra. 

Upon a review of the claim, the Board finds that the December 
10, 1985 rating decision did not contain CUE.  To the extent 
that the veteran contends that the correct facts, as they 
were know at the time of the December 1985 rating decision, 
were not before the adjudicator, it must fail.  As stated in 
the December 2002 notice of disagreement, the veteran 
contends that he did not have a disqualifying left knee 
condition upon his entrance into the service, and that it was 
only after his in-service reported injuries/symptomatology 
that he was medically discharged from the service for 
symptoms that he did not have prior to his induction into the 
service.  In this respect, the Board finds that it is clear 
that the evidence of record at the time of the December 1985 
rating decision included medical findings which reasonably 
supported the conclusion that there was no in-service 
aggravation of the veteran's left knee disorder.  As well, 
the Board notes that it was the RO's decision to place 
greater probative value on the 1985 Medical Board reports 
discussed above finding that the veteran had not sustained an 
in-service aggravation of his pre-existing condition.  More 
importantly, the Board notes that other than the veteran's 
own assertions, at the time of the December 1985 rating 
decision, the record did not include competent medical 
evidence indicating that the veteran had in fact aggravated 
his pre-service left knee disorder during his active service.

The Board finds that the veteran has not pointed to any 
evidence, as included in the claims file at the time of the 
1985 rating decision, that specifically indicates that his 
pre-service left knee disorder was permanently aggravated 
during his active service.  Other than the veteran's 
contentions, the record at that time is devoid of such 
competent medical evidence.  In this respect, the law is 
clear that only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
these issues.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  

The December 2002 notice of disagreement also includes the 
veteran's argument that CUE was committed in the December 
1985 rating decision as the rating board gave more weight to 
the 1985 Medical Board reports than to the pre-service 
medical evidence of record.  In this respect, as discussed 
above, in order for there to be a valid claim of CUE, the 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  see id.; see also Eddy v. 
Brown, 9 Vet. App. 52, 54 (1996); Damrel v. Brown, 6 Vet. 
App. 242, 245-246 (1994).  Thus, to the extent that the 
veteran argues that the RO did not find in-service 
aggravation of a pre-existing condition given the 1985 
Medical Board reports, in spite of the fact that he was 
discharged from the service with different symptoms then 
noted at the time of his entrance into the service, this is 
essentially an argument as to the manner in which the RO 
weighed the evidence, and hence does not constitute CUE.  
Russell, supra.  

Furthermore, the Board notes that the March 2003 substantive 
appeal includes an argument that the VA did not consider 
38 U.S.C.A. §§ 5107, 5103A, and 38 C.F.R. §§ 3.104, 3.105, 
3.156, and thus, CUE has been committed.  However, the Board 
finds that presently the appellant has not cited to any 
specific law or regulation which was incorrectly applied at 
the time of the December 1985 rating decision.  As well, the 
Board finds that the applicable law at that time was not 
misapplied. 

To the extent that the veteran disagrees with how the RO 
weighed or evaluated the evidence of record at that time, and 
with the manner in which the statutory or regulatory 
provisions extant at that time were applied, the Board finds 
that such claimed errors are not of the sort deemed to be 
undebatable, and thus, do not constitute CUE.

In sum, the Board finds that the December 10, 1985 rating 
decision, which originally denied service connection for a 
left knee disorder, was adequately supported by the evidence 
of record at that time, was in accordance and consistent with 
laws and regulations then in effect, and did not contain 
clear and unmistakable error.  Therefore, the Board must deny 
the appellant's claim. 


II.  Whether New and Material Evidence Has Been Submitted to
Reopen a Claim of Service Connection for a Left Knee 
Disorder.

As previously indicated, during the pendency of the appeal, 
the VCAA became effective.  This liberalizing legislation is 
applicable to all claims for VA benefits, to include claims 
to reopen previously denied claims of service connection.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Besides 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  Specifically, it requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim.  The VCAA also provides for 
a broader VA obligation to obtain relevant records and advise 
a claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective 
August 29, 2001.  While the VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion, special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000 allowing such development 
only if new and material evidence is presented or secured, 
given that the claim was previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's requests to reopen the previously denied claim of 
service connection for a left knee disorder was received 
prior to that date (in statements received October 1994), 
those regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether to 
reopen the claim of service connection for a left knee 
disability, as the RO has complied with the notice and duty 
to assist provisions of the VCAA.  The Board finds that in 
this case the appellant and his representative were advised 
by the RO of the information required to reopen his claim of 
service connection for a left knee disability, and thus, it 
may proceed with its appellate review.  In this regard, the 
Board notes that collectively, via a January 1995 VA letter, 
the March 1995 statement of the case, and the May 1995, July 
1995, and August 1996 supplemental statements of the case, 
the veteran was provided with information regarding the 
evidence needed to substantiate his claim.  The veteran has 
been given the opportunity to identify additional relevant 
evidence that may substantiate his claim, including during 
the February 1996 RO hearing and the December 1996 travel 
Board hearing.  However, the Board is not aware of the 
existence of additional relevant evidence that could serve to 
reopen the claim of service connection for a left knee 
disability.  Further, in a June 2002 letter, the veteran was 
given the opportunity to present testimony at a hearing on 
appeal before a Veterans Law Judge.  In response, he noted 
that he did not want another hearing in correspondence dated 
later in June 2002.  Finally, via a November 2002 RO letter 
and the February 2003 supplemental statement of the case, the 
veteran was given specific information with respect to the 
VCAA and of the changes in the law and VA duties pursuant to 
the enactment of the VCAA.  As such, the VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

As previously indicated, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In 
this regard, in December 1985, the RO initially denied 
service connection for an anterior cruciate ligament (ACL) 
tear of the left knee with anteriolateral rotary 
insufficiency, early post traumatic degenerative joint 
disease, and bipartite patella, on the basis that this 
disability preexisted service and was not aggravated beyond 
the normal progression of the disease in service.  See 38 
U.S.CA. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.  The 
veteran was informed of this denial and his appellate rights 
by letter dated that same month.  And, although he expressed 
disagreement with the RO's denial and a statement of the case 
was issued in January 1986, he failed to perfect his appeal 
regarding this issue.  Hence, the December 1985 RO decision 
is "final."  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.1103.

As noted above, a claim based on the same factual basis may 
not be considered.  See 38 C.F.R. § 20.1103 (2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed prior 
to August 29, 2001.

The evidence submitted following the December 1985 rating 
decision include duplicate copies of service medical records, 
lay statements supporting his contentions, private medical 
records dated in 1980, and various other arguments in support 
of the veteran's claim.

Specifically, he submitted three notarized lay statements in 
1995.  A statement from H.J. indicates that he had known the 
veteran since high school, and that after the veteran's 
surgery and before service, the veteran did not complain 
about his left knee.  A statement from D. S. indicates that 
she has known the veteran for many years and that prior to 
1983, there was never any evidence that the veteran was 
suffering or experiencing any knee problems. And, a statement 
from G.A. indicates that the veteran did not complain of any 
problems after his 1980 surgery. G.A. states that after the 
veteran's separation from service, he had ongoing problems 
with his left knee.

Private medical records dated in 1980, and received in July 
1995, describe that the veteran underwent a left arthrotomy 
and medial meniscectomy in 1980.  These records show that he 
sustained an injury to the left knee 2 months earlier and 
that a subsequent arthrogram showed a torn medial meniscus.  
Physical examination at the time of hospitalization showed 
mild effusion in the left knee.  It was nontender to 
palpation and there was full range of motion.  The collateral 
ligaments were intact. There was mild increased laxity of the 
anterior appreciated as compared with the right.  The 
McMurray test was negative.  There was a 2-centimeter 
discrepancy in thigh circumference with the left being 
smaller than the right.  At the time of the surgery (left 
arthrotomy and medial meniscectomy), no anterior cruciate 
ligament could be identified.  The possibility of a pes 
anserinus transfer had been discussed with the veteran 
preoperatively.  However, on examination under anesthesia, 
prior to surgery, the knee was felt to be stable.  Post-
operatively he did quite well and was ambulating with touch 
down weight bearing in a knee immobilizer at the time of 
discharge.  The discharge diagnosis was torn right medial 
meniscus.

In various written statements, testimony presented at an RO 
hearing and during his December 1996 travel Board hearing, 
the veteran asserted that after the surgery in 1980, he had 
no knee problems, even during his on-the-job activities.  He 
also noted that he twisted his knee in 1984 aboard the USS 
Thorn.  When the ship went back to Charleston, South 
Carolina, he sought orthopedic help, and that he eventually 
received a medical discharge.  He also reported that he 
injured his knee during service about 3 or 4 times, but only 
sought treatment for 1 or 2 of those injuries.  Lastly, he 
contended that he had no pre-enlistment disability and that 
his disability was aggravated beyond the natural progression 
while he was in service.

Upon review of the evidence, the Board finds that most of the 
evidence submitted after the December 1985 denial is clearly 
new in that it is not redundant or cumulative of other 
evidence previously considered.  However, the Board finds 
that this new evidence is not material as it does not bear 
directly and substantially upon the specific matters under 
consideration.  As such, the new evidence submitted since the 
December 1985 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

Specifically, the new evidence does not include a medical 
opinion that the veteran's left knee disability was incurred 
in or aggravated by service.  The law provides that, with 
respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  

The Board recognizes that the appellant contends that his 
pre-service left knee disability was aggravated during his 
service due to several in-service injuries and to the rigors 
of climbing ladders and shipboard life.  The fact remains, 
however, that the record is devoid of medical evidence 
showing a permanent in-service aggravation of the pre-
existing left knee disability.  The veteran's statements 
alone are not enough to establish in-service incurrence or 
aggravation.  The law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on medical issues, see Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  As well, the veteran's 
statements alone do not provide a sufficient basis for 
reopening the previously disallowed claim, see Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Even assuming that the veteran contends he was told by a 
private physician that his left knee was aggravated during 
service, to the extent that the veteran's assertion is based 
on what he may have been told by a private physician, such an 
assertion would not constitute competent evidence.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (statement of appellant as to 
what a doctor told him is not sufficient to establish a 
medical diagnosis).

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's December 1985 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied. 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for a left knee 
disability and to explain why his current attempt to reopen 
the claim has failed.




ORDER

The December 10, 1985 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.

New and material evidence not having been received to reopen 
a claim of service connection for a left knee disorder, the 
claim is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

